Citation Nr: 1018148	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from November 1942 to 
January 1946 and from January 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board most recently addressed the case 
in October 2009 when it remanded the claims for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is 
attributable to his active military service.

2.  The Veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2. The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through March 2006 and December 2007 notice letters, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claims of service connection.  Both letters provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2006 and December 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Board notes that the Veteran's service 
treatment records were not obtained.  In June 2006, the RO 
was informed by the National Personnel Records Center that 
the Veteran's records were not available and they were likely 
destroyed in a fire.  Further efforts to obtain the service 
medical records would be futile.  Therefore, a remand of 
these issues in order to make further requests for service 
treatment records is not necessary.  Treatment records have 
been obtained from the VA Medical Center (VAMC) in Topeka, 
Kansas.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims on appeal that need to be obtained.  Additionally, 
the Veteran was provided multiple VA examinations in 
connection with his claims, the reports of which are of 
record.  The examination reports as a whole contain 
sufficient evidence by which to decide the claims regarding 
the origin of the Veteran's hearing loss and tinnitus.  Thus, 
VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus that are related to his active military service.  
Specifically, he states that loud noise associated with his 
service in World War II and Korea caused any current hearing 
loss and tinnitus.  The loud noise was from both 
participating in battles as well as performing his duties as 
a mechanic.  The Veteran does not believe that post-service 
exposure to loud noise in the course of employment caused the 
current disabilities.  As a result, he contends that service 
connection is warranted for hearing loss and tinnitus.

None of the Veteran's service records expressly concern 
hearing loss or tinnitus.  As noted previously, his service 
treatment records were likely destroyed in a fire.  The 
Veteran's separation records that are available document that 
he was an amphibian truck mechanic during World War II and 
that he participated in the battles or campaigns of New 
Guinea, Southern Philippines, and Luzon.  He was also a light 
truck driver during his second period of service.  In light 
of the service records that are available, the Board finds 
that it is as likely as not that the Veteran was exposed to 
loud noise during service while performing his duties as a 
mechanic and participating in battles and campaigns.  Several 
VA audiologists have also indicated that the Veteran had 
military noise exposure after he reported his history of 
noise exposure to them.

In March 2007, January 2009, July 2009, and February 2010, 
the Veteran underwent VA audiological examinations, in part, 
to determine whether he has impaired hearing for VA purposes 
and whether he has tinnitus.  Audiometric testing from each 
examination revealed that the Veteran has impaired hearing in 
both ears under the provisions of 38 C.F.R. § 3.385.  
Additionally, the examiners diagnosed the Veteran with 
bilateral sensorineural hearing loss.  Moreover, the 
examiners endorsed the Veteran's report of having constant 
tinnitus.  Thus, the current disability element of a service 
connection claim is established by the evidence for both 
hearing loss and tinnitus.

A review of the evidence of record reveals that the Veteran 
was not diagnosed with sensorineural hearing loss or tinnitus 
until many years after his military service.  There is an 
absence of treatment records of any kind prior to 1999.  
Treatment records from the Topeka VAMC did not list hearing 
loss or tinnitus as a medical problem until a VA audiological 
examination was conducted in connection with the claims in 
March 2007.  Although over 55 years elapsed following the 
Veteran's second period of service before diagnoses of 
hearing loss and tinnitus were made, the Veteran is competent 
to attest to experiencing symptoms such as decreased hearing 
acuity and ringing in the ears.  He states that he has 
experienced those symptoms since his military service.

The four VA audiological examination reports contain the best 
evidence for deciding the claim in regards to whether there 
is a relationship between the Veteran's hearing loss and 
tinnitus and his military service.  The Board notes it has 
remanded the claims on several occasions in order to obtain a 
nexus opinion based on an accurate medical history and 
supported by appropriate rationale.  Another remand is not 
warranted because it is unlikely that an additional remand 
will result in obtaining any better opinion evidence than 
what is currently of record.

In March 2007, VA audiologist, J.R., reviewed the claims file 
and accurately noted the Veteran's in-service noise exposure.   
The Veteran's occupational noise exposure was listed as 
"farm equipment."  It was noted that the Veteran's tinnitus 
had been present for more than 20 years.  J.R. gave the 
opinion that the Veteran's tinnitus is not related to 
military noise exposure because the onset of tinnitus could 
not be pinpointed near the time of, or shortly after, his 
military service.  Although J.R. conceded that the Veteran 
was exposed to a certain amount of military noise, J.R. 
stated that there was not enough evidence in the Veteran's 
records for him to opine on the etiology of hearing loss, 
since aging and many years of exposure to farm equipment must 
be factored in as well.  Therefore, J.R. could not provide an 
opinion as to the etiology of the hearing loss without 
resorting to mere speculation.  

In January 2009, VA audiologist, M.C., reviewed the claims 
file and noted that the Veteran had a history of military 
noise exposure.  Additionally, M.C. noted that the Veteran 
had civilian noise exposure as he had farmed all of his adult 
life.  In regards to tinnitus, the Veteran reported that he 
remembered hearing a locust sounding buzz as a child and 
thought it had been there for as long as he could remember.  
With respect to the onset of hearing loss and tinnitus, M.C. 
noted that hearing loss could not be established at the time 
of entry or separation from military service because the 
Veteran's service treatment records were unavailable due to 
being destroyed by a fire.  M.C. stated that the Veteran had 
farmed for over 50 years after his military service and 
consequently had considerable occupational noise exposure.  
M.C. pointed out that the Veteran's wife has been complaining 
about the Veteran's hearing loss for about 20 years, which 
was 30 years after his military service ended.  For these 
reasons, M.C. gave the opinion that it is less likely as not 
that acoustic trauma while in the military was the cause of 
the Veteran's hearing loss and tinnitus.

In July 2009, VA audiologist, T.C., reviewed the claims file 
and accurately noted the Veteran's in-service noise exposure.  
His occupational exposure was listed as farming all of his 
adult life.  In regards to tinnitus, it was again noted that 
the Veteran remembered hearing a locust sounding buzz as a 
child.  T.C. expressed agreement with M.C.'s January 2009 
opinion and stated that it is less likely as not that 
acoustic trauma while in the military was the cause of the 
Veteran's hearing loss or tinnitus.  T.C.'s reasoning was 
identical to M.C.'s January 2009 opinion.

In February 2010, M.C. revisited the case when she conducted 
another examination and again reviewed the claims file.  M.C. 
noted that the Veteran reported that he was first aware of 
hearing loss when bombs were exploding during World War II.  
The Veteran also reported that he had experienced tinnitus 
since he was a "kid," which he indicated was in the Army 
because he was a "kid" at that time.  M.C. gave the opinion 
that military acoustic trauma was less likely as not the 
cause of the Veteran's current hearing loss and tinnitus.  
M.C. reasoned that there was no documentation of complaints 
regarding hearing until 2006.  The work history information 
provided by the Veteran indicated that he had occupational 
noise exposure that was previously documented and re-
confirmed during the examination.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have hearing loss or tinnitus that 
is attributable to his active military service.  Although the 
Veteran has set forth a theory of entitlement, none of the 
medical professionals who has addressed the claims have 
endorsed such a theory.  The three VA audiologists who have 
examined the Veteran and reviewed the evidence in the claims 
file have provided four medical opinions whereby tinnitus was 
not linked to the military noise exposure.  Additionally, 
three opinions have been provided whereby hearing loss was 
not linked to the military noise exposure.  (The March 2007 
opinion by J.R. was inconclusive regarding hearing loss.)  
Although the four VA audiological examination reports are not 
particularly detailed on an individual basis, as a whole they 
contain sufficient evidence for the Board to conclude that 
the service connection claims must be denied.  The only 
evidence linking the Veteran's hearing loss and tinnitus to 
his military service are his own statements on the matter.  
In this case, each of the VA audiologists has taken note of 
the Veteran's reported history and they have not concluded 
that there is a link between the current disabilities and the 
military noise exposure.  In March 2009, the Veteran asserted 
that the medical history that the examiners were noting was 
not accurate.  Subsequently, he had two more occasions to 
report the medical history as he understands it to be.  Both 
T.C. and M.C. provided similar opinions regarding the onset 
of hearing loss and tinnitus even after the Veteran clarified 
his medical history.  Consequently, without sufficient 
evidence linking the Veteran's hearing loss or his tinnitus 
to his active military service, the Board concludes that 
service connection is not warranted for hearing loss and 
tinnitus on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
sensorineural hearing loss was first diagnosed at a March 
2007 VA audiological examination, which occurred over 55 
years after service.  Although a history of hearing loss is 
noted in the records, it is not indicated that such a history 
dates back to as early as 1952.  Thus, service connection is 
not warranted for hearing loss on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the 
claims of service connection for hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the greater weight of the evidence is 
against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


